Citation Nr: 1725362	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for bilateral corneal maculae, and if so, whether service connection is warranted for accrued purposes.   

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Red Cross



WITNESSES AT HEARING ON APPEAL

Appellant and Dr. A. E. 


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran was in missing status from October 1944 to May 1945 and had active service with the Philippine Guerilla and Combination service from May 1945 to December 1945.  The Veteran died in September 2011, the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of those proceedings is of record.

In October 2015 the Board remanded this case for further development.  


FINDINGS OF FACT

1.  The January 2008 Board decision that denied the Veteran's claim for service connection for bilateral corneal maculae was not appealed. 
2.  Evidence received since the January 2008 Board decision is cumulative and duplicative of evidence previously received.

3.  The Veteran's death was not related to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The unappealed January 2008 Board decision that denied the Veteran's claim for service connection for bilateral corneal maculae is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1100 (2016). 

2.  New and material evidence sufficient to reopen the claim of service connection for bilateral corneal maculae not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's most recent claim for service connection for bilateral corneal maculae was denied in a January 2008 Board decision.  The Veteran filed a motion for reconsideration, which was denied in August 2008.  The Veteran did not appeal the Board's decision.  Thus, the January 2008 Board decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1100.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet App 273, 285 (1996).  When determining whether newly submitted evidence is "new and material," VA must consider whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.; 38 C.F.R. § 3.156(a).  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new and material evidence to reopen the claim for service connection for bilateral corneal maculae has not been submitted.  

In January 2008, the Board denied service connection.  The Board found that the Veteran's bilateral corneal maculae first manifested many years after separation from service and was not incurred in or aggravated by service.  

Since the January 2008 decision the Veteran and the appellant have resubmitted many of the same documents that were of record at the time of the previous final denial.  At the time of the last final denial, the record contained service treatment records which included a separation examination showing 20/20 vision in both eyes and stating that the Veteran had no wounds.  Also of record at the time of the last final denial were outpatient treatment records showing treatment for other eye problems to include cataracts.  The record contained treatment records diagnosing corneal maculae which included an October 2006 diagnosis of corneal maculae.  Lay statements from M.V. and I.F. were submitted.  Both asserted that they served with the Veteran and that he had defective eyesight.  

The record also contained personnel records, identification cards, and marriage and birth certificates.  Of record was a certification that the Veteran's records from North General Hospital were burned in a fire in 1963.  The Veteran submitted several statements asserting that he injured his eyes in service.

The claim for service connection was previously denied on the basis that the Veteran's disability was not shown to be related to service.  At the time of the last final denial, the record contained evidence showing a diagnosis of corneal macula and treatment for eye problems.  However, the evidence received since the last final denial consists largely of duplicates of what is already of record.  Although the appellant has re-submitted evidence showing diagnoses of corneal macula, this fact had already been established.  Therefore, such evidence is cumulative.  The remaining evidence that has been submitted is also cumulative as it is already of record, i.e. the statements of I.F. and M.V., the certification that the records from North General Hospital were burned in a fire and the identification cards.  The Veteran and appellant's statements regarding his injury in service are also cumulative as he continues to assert that his injury resulted from a blast in service.  

Evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Thus, even though the appellant has submitted more recent statements regarding a blast in service which she believes resulted in injury the evidence is essentially duplicative of evidence submitted in the past.  

The appellant has also submitted testimony and evidence that the Veteran's eye condition was related to his death.  However, this is not relevant to the issue of whether the Veteran's condition was related to service.  Therefore, any such evidence is not material to the underlying service connection claim. 

Because the evidence submitted since the last final decision is cumulative of the evidence already of record, or not related to the elements of the service connection claim, the appellant has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim.  38 C.F.R. § 3.156(a)

II.  Cause of Death

The appellant contends that the Veteran's death was caused by an eye condition.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Dependency and indemnity compensation is available to a surviving spouse who can establish that a veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  As discussed above, the Veteran did not have a service-connected disability at the time of his death and service connection for his bilateral corneal maculae has been denied multiple times, including herein.  

As the Veteran's eye condition has not been found to have been incurred in or aggravated by service and as the Veteran had no other service-connected disability on which the benefit sought might be predicated, service connection for the cause of the Veteran's death is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The application to reopen the claim for service connection for bilateral corneal maculae is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


